DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narwankar [US 20050260347] in view of Xiao [US 20110262642] and Rothschild [US 4888203].
Claim 1: Narwankar teaches a method for producing an oxide layer [0027], where the substrate is introduced into an atomic layer deposition (ALD) reactor [0026]; wherein the substrates are pretreated with water vapor (presence of TMA detectable water) [0023, 0026] and then exposed to a precursor and an oxidizing gas to form silicon oxide layer (metal oxide) [0027], and the cycle is repeated to grow a metal oxide film on the substrate [0028]. Narwankar further teaches the process is self-limiting [0023]. 
Although Narwankar does not explicitly teach “the growth rate of the metal oxide film indicates a lack of reaction between the amino-based metal precursor and water in the ALD reactor” since Narwankar teaches that the ALD cycle can be repeated to form a thicker film [0028] on the pretreated substrate using metal precursor and oxidant without indicating a reliance on water vapor in the  chamber, the prior art would suggest the metal precursor and oxidant as the primary growth drivers for oxide film formation, whereas reaction between the amino-based metal precursor and water in the chamber does not sufficient contribute to the film growth. However, Narwankar does not appear to teach  exposing the substrate to an oxidant radicals by plasma. Xiao is provided.
Xiao teaches producing silicon oxide films [title], wherein the oxygen source may include water, oxygen, oxygen plasma and so forth [0043]. It would have been obvious to one of ordinary skill in the art to provide an oxygen plasma since Xiao teaches oxygen plasma is another operable oxygen source for ALD processes [0043]. 
However, the prior art does not appear to teach introducing a moisture-laden substrate. Rothschild is provided.
	Rothschild teaches hydrolysis induced vapor deposition of oxide film [title], where the substrate is exposed or pre-treated to water to induce a moisture laden substrate [col 3, ln 1-10, 25-30]. It would have been obvious to one of ordinary skill in the art to provide a pretreated moisture laden substrate since Rothschild teaches by exposing the substrate to moisture, a greater film depth or deposition efficiency can be attained [col 3, ln 2-7].  
	As for without desorbing water from the substrate and removing water from the ALD reactor below levels that would detectable by TMA, Rothschild teaches one could also control the amount of moisture introduced in the chamber together with the process so that reaction can occur within the chamber rather than at the substrate surface. Therefore, it would have been obvious to one of ordinary skill in the art to choose not to remove water from the ALD reactor in the event that it would be desirable to have the reaction occur within the chamber rather than just at the surface of the chamber. 
Claim 2: Xiao teaches producing silicon oxide films [title], wherein the oxygen source may include water, oxygen, oxygen plasma, ozone and so forth [0043].
Claim 4: Rothschild teaches hydrolysis induced vapor deposition of oxide film [title], where the substrate is exposed or pre-treated to water to induce a moisture laden substrate [col 3, ln 1-10]. Although Rothschild does not explicitly teach the amount of water or moisture on the substrate, Rothschild teaches the amount of moisture can affect how and where the chemical reaction of the precursor with water [col 3, ln 30-40]; therefore, it would have been obvious to one of ordinary skill in the art to optimize the amount of moisture on the substrate as a workable variable through routine experimentation so as to control the reaction between the precursor and the water on the substrate. 
	Claim 5: although Rothschild does not explicitly teach the precursor reacts with the water off gassing from the substrate, Rothschild does teach that the precursor reacting with the water at or near the substrate surface [col 2, ln 68] which would appear to suggest that some of the hydrolysis occurs near the substrate when water is evaporating from the substrate. Therefore, it would have been obvious to one of ordinary skill in the art to form the oxide when water is off gassing from the substrate as well since Rothschild suggests one could form the film either with moisture at the substrate or near the substrate. 
	Claim 6: although Rothschild does not explicitly teach water occurring as residual water present in the chamber, Rothschild does teaches the reaction can proceed by obtaining the needed moisture directly from ambient air [col 3, ln 1-2].  Therefore, it would appear that Rothschild suggests that water that resides in the atmosphere of the chamber is capable of inducing deposition reaction, as such it would have been obvious to one of ordinary skill in the art that residual moisture that is from the substrate or introduction of the water into the chamber would also be capable of inducing a reaction. 
	Claim 7: Narwankar teaches introducing water vapor [0023, 0026]. 
Claim 8: although Rothschild does not explicitly teach the water vapor is within the claimed partial pressure range, Rothschild does teaches the pressure of the vapors affects the control of the process [col 3, ln 30-40]; hence, it would have been obvious to one of ordinary skill in the art to optimize the partial pressure of the water vapor as a workable and variable through routine experimentation to enhance process controls and film characteristics [col 6, ln 50-62]. 
Claim 9: Narwankar teaches the substrate temperature can be from 100-450 degrees C, where when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).
Claims 10-17: Narwankar teaches the amino based precursor is trisdiethylaminosilane or TDMAS [0030].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narwankar in view of Xiao and Rothschild as applied to claims 1, and further in view of Lee [US 20070111545].
Teaching of the prior art is aforementioned, but does not appear to teach the oxidant radical is from ozone. Lee is provided.
Claim 3: Lee teaches oxygen radical may be generated from an oxygen plasma or ozone [0011]. It would have been obvious to one of ordinary skill in the art to use either oxygen plasma or ozone as the oxygen radical source since Lee teaches either one of these gases are operable as oxidant radicals; therefore, it would have been obvious to substitute one for the other. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narwankar in view of Xiao and Rothschild as applied to claims 1, and further in view of Lin [US 20060022311].
	Teaching of the prior art is aforementioned, where Rothschild teaches a moisture laden substrate [col 3, ln 1-10], where it would have been obvious to one of ordinary skill in the art to provide moisture to the substrate as another operable way to induce a film reaction to deposit a metal oxide on the substrate, but does not appear to teach depositing a moisture sensitive film over the metal oxide film. Lin is provided. 
	Claims 19-20: Lin teaches that after a passivation layer over the dielectric layers, a circuit layer (moisture sensitive layer) is formed as the topmost surface of a semiconductor chip [0029]. Lin further teaches the passivation layer may be an oxide layer [0029]. It would have been obvious to one of ordinary skill in the art that a moisture sensitive layer such as a circuit layer would formed onto a semiconductor substrate as taught by the prior art (Narwankar, 0003), since the prior art is silent as to subsequent processing of the semiconductor devices and Lin teaches an operable and known processing of semiconductor substrates.  
	
Conclusion
Claims 1-19 are rejected.
Patent application no. 16866497 appears to be a related case of the applicant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715